Citation Nr: 0909232	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for color 
vision loss.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence received since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.  

3.  An unappealed January 2004 rating decision denied service 
connection for tinnitus.

4.  The evidence received since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.  

5.  An unappealed January 2004 rating decision denied service 
connection for color vision loss.

6.  The evidence received since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for color 
vision loss.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The January 2004 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The January 2004 rating decision denying service 
connection for color vision loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for color 
vision loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2005 and September 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the content notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

It does not appear that the Veteran was provided that more 
detailed notice.  However, the Board finds that it is 
unnecessary to return the case for any additional notice.  In 
this regard, the Veteran is represented by a private attorney 
and the Board presumes that the Veteran's attorney has a 
comprehensive knowledge of VA laws and regulations, including 
those pertaining to claims to reopen prior final decisions 
based on new and material evidence.  The Veteran's attorney 
indicated at a hearing before the Board that he understood as 
much and waived any need for further notice.  See Transcript 
at 3.  

In addition, the Veteran's attorney was provided a copy of 
the Veteran's claims file which included copies of the rating 
decision on appeal and the Statement of the Case, all of 
which combined to inform the Veteran and his attorney of the 
evidence considered, a summary of adjudicative actions and 
all pertinent laws and regulation.  In the Board's opinion 
all of the above demonstrates actual knowledge on the part of 
the Veteran and his attorney of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the Veteran is not 
prejudiced based on this demonstrated actual knowledge.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his attorney have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


New and Material Evidence Criteria 

The Veteran's request to reopen his claims of service 
connection was received in May 2005, and the regulation 
applicable to his appeal provides that new and material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).




Factual Background

The Veteran's claims of service connection were denied in a 
January 2004 rating decision.  The Veteran did not file an 
appeal, thus the rating decision is final.  38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

At the time of the January 2004 rating decision, the 
Veteran's service treatment records, some service personnel 
records, private medical records, including a diagnosis of 
bilateral hearing loss and a diagnosis of color vision loss, 
and a March 2001 VA examination with a diagnosis of bilateral 
hearing loss and tinnitus, were of record.  Based on the 
record at that time, the RO denied service connection based 
on findings of no evidence connecting any current bilateral 
hearing loss, tinnitus, or color vision loss with service.  
As already noted, the Veteran did not initiate an appeal from 
the January 2004 rating decision denying his claims.  
Therefore, VA may not undertake another merits analysis of 
the underlying service connection claims unless new and 
material evidence is received.    


Bilateral Hearing Loss and Tinnitus

Turning to the evidence which has been received since the 
January 2004 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records, the 
Radiofrequency Radiation Dosimetry Handbook, internet 
research, lay statements, some service personnel records, and 
private medical records, including a June 2006 diagnosis of 
hearing loss and some mild tinnitus.  

After reviewing the evidence received since the January 2004 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2004.  
The Veteran has bilateral hearing loss and tinnitus, but the 
RO was aware of bilateral hearing loss and tinnitus in 2004.  
There is no new medical evidence which shows current 
bilateral hearing loss and tinnitus are related to service.  

In sum, the Board finds that the evidence received since the 
2004 rating decision does not raise a reasonable possibility 
of substantiating the service connection claims.  As such, 
new and material evidence has not been received and the 
claims for service connection for bilateral hearing loss and 
tinnitus are not reopened and remain denied.  


Color Vision Loss

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in 
January 2004 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As noted 
above, the evidence received since the January 2004 rating 
decision consists of VA outpatient treatment records, the 
Radiofrequency Radiation Dosimetry Handbook, internet 
research, lay statements, some service personnel records, and 
private medical records.  

These newly submitted records do not indicate that the 
Veteran's current color vision loss was incurred in or 
aggravated by his military service.  As this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim, it cannot serve to reopen the claim.  Under these 
circumstances, the Board must conclude that new and material 
evidence has not been received, and accordingly the claim for 
service connection for color vision loss is reopened and 
remains denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral hearing loss is 
not reopened and remains denied.  

New and material evidence not having been submitted, the 
claim for service connection for tinnitus is not reopened and 
remains denied.  

New and material evidence not having been submitted, the 
claim for service connection for color vision loss is not 
reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


